Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 1 of 15 PageID #: 337




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


 UNITED STATES OF AlVIERICA,

                         Plaintiff,
                                         Criminal No. 12-64-CFC
                   v.

 RODNEY WYATT,

                         Defendant.




David C. Weiss, United States Attorney, Edmond Falgowski, Assistant United States
Attorney, The United States Attorney's Office for the District of Delaware,
Wilmington, Delaware.

            Counsel for Plaintiff

Edson A. Bostic, Federal Public Defender, Janet Bateman, Assistant Federal Public
Defender, Office of the Federal Public Defender District of Delaware, Wilmington,
Delaware.

            Counsel for Defendant



                         MEMORANDUM OPINION




December 16, 2020
Wilmington, Delaware
 Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 2 of 15 PageID #: 338




                                              COLM F. CONNOLLY
                                              UNITED STATES DISTRICT JUDGE

      Defendant Rodney Wyatt was sentenced on May 23, 2013 to 144 months

incarceration for attempted possession of cocaine with intent to distribute and felon

in possession of a firearm. Wyatt has filed a motion to reduce his sentence

pursuant to 18 U.S.C. § 3582(c)(l)(A), contending that his obesity and

hypertension in combination with the threat posed by the COVID-19 pandemic

presents an extraordinary and compelling reason to grant the reduction. (D.I. 75)

For the reasons stated below, the Court will deny Wyatt's motion.

 I.   BACKGROUND

      Wyatt is 39 years old. He was sentenced as a Career Offender under

U.S.S.G § 4B1.1, as he had prior convictions for robbery second degree and

possession with attempt to deliver drugs. The convictions that resulted in his

current 144-month sentence arose out of DEA investigation that culminated in

Wyatt's arrest on July 26, 2012, when Wyatt gave $40,000 in cash to undercover

agents for 22 kilograms of cocaine. Agents found in Wyatt's home that same day

two semi-automatic pistols and four boxes of ammunition. PSR ,I 32. Wyatt's

projected release date is October 30, 2022. (D.1. 77 at 2).




                                          I
Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 3 of 15 PageID #: 339




        A.    Wyatt's Health

        Wyatt contends that his obesity and hypertension warrant a reduced

sentence. D.I. 75 at 2. Wyatt is 71 inches tall and weighs 242 lbs. D.I. 77 at 6 n.

7. Thus, Wyatt has a Body Mass Index {BMI) of 33. Id. The Centers for Disease

Control and Prevention (CDC) subdivides obesity into three categories: Class 1 is

a BMI of 30 to 34; Class 2 is a BMI of 35 to 39; and Class 3 is a BMI of 40 or

greater, which is "sometimes categorized as 'extreme' or 'severe' obesity." 1

Wyatt's BMI of 33 puts him in the lowest category, Class 1.

        Wyatt's medical records related to hypertension consist of a Health Screen

Report and four Clinical Encounter reports. D.I. 78. A Bureau of Prisons' Health

Screen Report dated January 7, 2020 states under the caption "Hypertension" that

Wyatt had not been "taking medications for the last several weeks, thinks don't

need medications." D.I. 78 at 1. Nevertheless, medication orders were renewed

for Lisinopril and NIFEdipine for the treatment of hypertension. Id. at 4.

        The first Clinical Encounter Report, dated January 14, 2020, has a chief

complaint of hypertension. It reads, in relevant part:

         PATIENT MALE 39 YEAR OLD IN FOR CCC, HISTORY OF
         HYPERTENSION ON NIFEDIPINE (ON AND OFF). HE WAS
         ON HCTZ AND LISINOPRIL IN THE PAST (THE HCTZ WAS
         DISCONTINUED AND HE NEVER TOOK THE LISINOPRIL).
         DENIED ANY CHEST PAIN OR BREATHING PROBLEMS.


1
    https://www.cdc.gov/obesity/adult/defining.html.

                                          2
Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 4 of 15 PageID #: 340




D.I. 78 at 8. The report shows a new medication order for NIFEdipine. Id. at 9-10.

But Lisinopril was discontinued because Wyatt was "non-compliant." Id. Finally,

"EDUCATION [was] GIVEN ABOUT DIET, EXERCISE AND MEDICATION

USE, HE UNDERSTOOD." Id. at 10.

        The second Clinical Encounter Report, dated January 21, 2020, has a chief

complaint of hypertension. It reads, in relevant part:

          PATIENT MALE 39 YEAR OLD IN FOR BLOOD PRESSURE
          EVALUATION. HE IS NOTTAKING HIS PROCARDIA (SINCE
          6 DAYS AGO), BUT HE WILL STARTING TODAY. DENIED
          ANY CHEST PAIN AT THIS TllVlE.

D.I. 78at11. Procardia is the brand name for NIFEdipine. D.I. 77 at 14. Finally,

"PATIENT EDUCATION [was] GIVEN ABOUT HYPERTENSION, DIET,

EXERCISE, MEDICATION USE AND PLAN, HE UNDERSTOOD." D.I. 78 at

12.

        The third Clinical Encounter Report, dated March 11, 2020, states, "Pt. here

for sick call appointment requesting having his blood pressure checked. Pain: No."

(D.I. 78 at 16). Blood pressure is recorded as 135/85 (id.), which the Government

reports is stage 1 hypertension. D.I. 77 at 7 n. 11. Blood pressure measurements

fall into four general categories: "normal," "elevated," "stage 1 hypertension," and

"stage 2 hypertension." 2 The report further states, under the caption Pulmonary,




2
    https://www.cdc.gov/bloodpressure/facts.htm.

                                          3
    Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 5 of 15 PageID #: 341




"Yes: Within Normal Limits. No: Respiratory Distress"; under the caption

Cardiovascular, "Yes: Within Normal Limits"; and under the caption Patient

Education Topics, "03/11/2020 - Counseling-Diet - Verbalizes Understanding."

D.I. 78 at 17.

         The last Clinical Encounter Report, dated January 21, 2020, states:

          Received in health services for screening for flu-like s/sx due to
          possible exposure from confirmed positive. Denies sore throat,
          cough, body aches, fatigue, vomiting, headaches, diarrhea or
          subjective fever. Pain: No.

                                          *   **
          [F]lu vaccine offered at this time and inmate declined.

D.I. 78 at 19.

         B.    COVID-19 and Facility Conditions

         COVID-19 is a newly emergent infectious disease that as of March 11, 2020

was declared by the World Health Organization to be a pandemic. 3 The Center for

Disease Control (CDC) divides the severity of illness from COVID-19 into three

categories: "mild to moderate," "severe," and "critical."4 Mild to moderate cases

can include fever, cough, shortness of breath. Id. Severe cases include dyspnea




3
    https://www.who.int/news/item/29-06-2020-covidtimeline.
4
  https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-
patients.html


                                              4
    Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 6 of 15 PageID #: 342




and hypoxia. Id. Critical cases include respiratory failure and multiorgan system

dysfunction. Id.

         COVID-19 spreads "mainly through exposure to respiratory droplets when a

person is in close contact with someone who has COVID-19." 5

         In January of 2020, the Bureau of Prisons (BOP) placed Wyatt at FCI Yazoo

City Low in Missouri. The Government described several "significant measures"

the BOP has taken to "mitigate sharply the risks of COVID-19 transmission in a

BOP institution." (D.I. 77 at 2-4). As of this date, the BOP's Coronavirus

information website shows that FCI Yazoo City Low has no inmates currently with

COVID-19, five staff currently with COVID-19, three inmates who died from

COVID-19, 84 inmates who have recovered from COVID-19, and nine staff

members who have recovered from COVID-19. Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited Dec. 16, 2020).

II.      DISCUSSION

         In general, a district court cannot modify a term of imprisonment once it has

been imposed unless a defendant is eligible for a reduction of sentence pursuant to

18 U.S.C. § 3582(c). United States v. Mainor, 725 F. App'x 85, 86 (3d Cir. 2018).




5
 https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
spreads.html.


                                            5
Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 7 of 15 PageID #: 343




Section 3582 was amended in 2018 as part of the First Step Act. 6 Before the

enactment of the First Step Act, only the Director of the Bureau of Prisons could

file a motion seeking a sentence reduction. Now a motion may be filed by either

the Director of the Bureau of Prisons or the defendant, except the defendant may

not file a motion until "after [he or she] has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant's behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility, whichever is earlier." 18 U.S.C. §

3582(c)(l)(A). Here, Wyatt has filed the motion on his own behalf, and the

Government does not dispute that Wyatt has met the exhaustion requirement. (D.I.

77 at 6 n. 6).

       Although the First Step Act changed the process by which inmates can make

a request for compassionate release, it did not alter the statutory standards that

must be met for that request to be granted. The Sentencing Reform Act of 1984

established the statutory standard for granting compassionate release. A Court


6
  The First Step Act (P.L. 115-391) was signed into law on December 21, 2018.
The act has three major components: (1) correctional reform via the establishment
of a risk and needs assessment system at the Bureau of Prisons, (2) sentencing
reform via changes to penalties for some federal offenses, and (3) the
reauthorization of the Second Chance Act of 2007 (P.L. 110-199).
https://fas.org/sgp/crs/misc/R45558.pdf. The amendment to § 3582 can be found
in Title VI, which is titled "Miscellaneous Criminal Justice" provisions.
https://uscode.house.gov/statutes/pl/115/391.pdf.


                                           6
Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 8 of 15 PageID #: 344




may reduce the term of imprisonment if it finds that "extraordinary and compelling

reasons warrant such a reduction," and "such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission." 18 U.S.C. §

3582(c)(l)(A)(i). The Sentencing Reform Act did not define what constitutes

"extraordinary and compelling reasons," instead directing the Sentencing

Commission to promulgate policy statements that do so. 28 U.S.C. §§

994(a)(2)(C) and (t).

      The policy statement of the Sentencing Commission that governs

compassionate release can be found at U.S.S.G. § lBl.13. Under that policy

statement, a defendant is eligible for a sentence reduction if, after considering the

factors set forth in 18 U.S.C. § 3553(a), the Court determines that three criteria are

satisfied: (1) "extraordinary and compelling reasons warrant the reduction"; (2)

"the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)"; and (3) "the reduction is

consistent with this policy statement." U.S. Sentencing Guidelines Manual§

lBl.13 (U.S. Sentencing Comm'n 2018).

      A.     Extraordinary and Compelling Reasons

      U.S.S.G. § lBl.13 was first issued in November 2006 and its "Application

Notes" section has been amended substantively at least three times since then. The

Application Notes contain four categories of extraordinary and compelling reasons:


                                          7
Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 9 of 15 PageID #: 345




"Medical Condition of the Defendant," "Age of the Defendant," "Family

Circumstances," and "Other Reasons." U.S. Sentencing Guidelines Manual§

lBl.13 cmt. 1 (U.S. Sentencing Comm'n 2018).

      Only the "Medical Condition of the Defendant" is potentially applicable

here. The "Age of the Defendant" requires Wyatt to be at least 65 years old, which

he is not. Id. at cmt. l(B). "Family Circumstances" requires the death or

incapacitation of either: (1) the caregiver of the defendant's minor children or (2)

the defendant's spouse or registered partner, neither or which Wyatt alleges. Id. at

cmt. l(C). Finally, the catchall "Other Reasons" requires a determination by the

Director of the Bureau of Prisons that "there exists in the defendant's case an

extraordinary and compelling reason other than, or in combination with," the

reasons already identified. Id. at cmt. 1(D). Because this motion was filed by

Wyatt on his own behalf and not by the Bureau of Prisons, the Director has made

no such determination, so the catchall provision does not apply here.

      The Application Notes divide the "Medical Condition of the Defendant" into

two subcategories: terminal illness and non-terminal illness. Specifically, they

state that the medical condition of the defendant can constitute an extraordinary

and compelling reason if:

       (i) The defendant is suffering from a terminal illness (i.e., a serious
       and advanced illness with an end of life trajectory). A specific
       prognosis of life expectancy (i.e., a probability of death within a
       specific time period) is not required. Examples include metastatic

                                          8
Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 10 of 15 PageID #: 346




          solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
          organ disease, and advanced dementia. [or]

          (ii) The defendant is-

               (1) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive impairment,
          or

               (III) experiencing deteriorating physical or mental health
               because of the aging process,

          that substantially diminishes the ability of the defendant to provide
          self-care within the environment of a correctional facility and from
          which he or she is not expected to recover.

U.S. Sentencing Guidelines Manual§ 1B1.13 cmt. l(A) (U.S. Sentencing Comm'n

2018).

         To understand the Application Notes, it helps to consider the reasons the

Sentencing Commission gave for their last substantive amendment in 2016.

Before 2016, the Application Notes required a "terminal illness" with no

elaboration. Amend. 799 to U.S. Sentencing Guidelines Manual§ 1B1.13. 1 (U.S.

Sentencing Comm'n 2016), available at https://guidelines.ussc.gov/ac/799. Now,

however, the Application Notes define "terminal illness" as "a serious and

advanced illness with an end of life trajectory," and they explain that a probability

of death within a specific time period "is not required." See U.S. Sentencing

Guidelines Manual§ 1B1.13 cmt. 1 (U.S. Sentencing Comm'n 2018).              As the

Sentencing Commission explained, these changes were made after reviewing the



                                            9
Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 11 of 15 PageID #: 347




Bureau of Prisons' internal criteria for implementing§ 3582(c)(l)(A) and hearing

testimony and public comment on the challenges associated with diagnosing

terminal illness. 8 Specifically, the Sentencing Commission stated:

        [W]hile an end-of-life trajectory may be determined by medical
        professionals with some certainty, it is extremely difficult to
        determine death within a specific time period. For that reason, the
        Commission concluded that requiring a specified prognosis (such as
        the 18-month prognosis in the Bureau of Prisons' program statement)
        is unnecessarily restrictive both in terms of the administrative review
        and the scope of eligibility for compassionate release applications.
        For added clarity, the amendment also provides a non-exhaustive list
        of illnesses that may qualify as a terminal illness.

Amend. 799 to U.S. Sentencing Guidelines Manual§ lBI.13. 1 (U.S. Sentencing

Comm'n2016).

      For non-terminal illnesses, the Sentencing Commission explained:

       [T]he amendment provides three broad criteria to include defendants
       who are (i) suffering from a serious condition, (ii) suffering from a
       serious functional or cognitive impairment, or (iii) experiencing
       deteriorating health because of the aging process, for whom the
       medical condition substantially diminishes the defendant's ability to
       provide self-care within a correctional facility and from which he or
       she is not expected to recover. The primary change to this category
       is the addition of prong (II) regarding a serious functional or
       cognitive impairment. This additional prong is intended to include a
       wide variety of permanent, serious impairments and disabilities,

8
  In the Sentencing Commission's February 17, 2016 Public Hearing on
Compassionate Release, Dr. Brie Williams, Associate Professor of Medicine,
Division of Geriatrics, University of California, San Francisco testified about the
difficulty doctors have of predicting an exact time period until death for a terminal
illness. Public Hearing on Compassionate Release & Conditions ofSupervision,
United States Sentencing Comm'n, at 154-162 (Feb. 17, 2016); Transcript
available at https://www.ussc.gov/sites/default/files/Transcript_6.pdf.

                                          10
Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 12 of 15 PageID #: 348




       whether functional or cognitive, that make life in prison overly
       difficult for certain inmates.

Amend. 799 to U.S. Sentencing Guidelines Manual§ 1B1.13. 1 (U.S. Sentencing

Comm'n 2016).

      In his motion, Wyatt does not claim that he is currently diagnosed with a

terminal illness or a serious non-terminal illness that substantially diminishes his

ability to provide self-care. Instead, Wyatt argues that his obesity and

hypertension put him "at increased risk of severe illness should he contract

COVID-19." (D.1. 75 at 2). Thus, the issue is whether Wyatt's hypertension and

obesity in combination with the COVID-19 pandemic is an extraordinary and

compelling reason that satisfies the Sentencing Commissions' Policy Statement.

      As the Third Circuit has held, "the mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release." United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020); see also United States v. Roeder, 803 F. App'x 157 n.16 (3d

Cir. 2020) ("[T]he existence of some health risk to every federal prisoner as the

result of this global pandemic does not, without more, provide the sole basis for

granting release to each and every prisoner within our Circuit.").

      The Government does not dispute the relevance of COVID-19 to the

resolution of Wyatt's motion. In the Government's view, it is appropriate to

consider: (1) whether a defendant's underlying medical conditions increase his risk

                                          11
Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 13 of 15 PageID #: 349




of becoming "seriously ill from COVID-19," and (2) whether the defendant is

more likely to contract COVID-19 is he is released compared to if he remains

incarcerated. D.I. 77 at 12-13. This seems like a sensible way to apply§ 1B1.13

to the unusual circumstances created by COVID-19.

         The Court finds that Wyatt's obesity and hypertension fall short of showing

a risk of becoming "seriously ill" from COVID-19. As an initial matter Wyatt is

relatively young (he is 39).9 He has presented no other risk factors except obesity

and hypertension. Wyatt has a BMI of 33, which is on the lower end of the obesity

BMI scale. The CDC reports that there is "consistent evidence" that obesity,

defined as a BMI greater than 30 kg/m, "put[s] individuals at increased risk for

severe illness from COVID-19." 10 At the same time, however, the CDC

acknowledges that BMI is "a surrogate measure of body fatness because it is a

measure of excess weight rather than excess body fat." 11 Because "BMI does not

distinguish between excess fat, muscle, or bone mass" it provides an incomplete

picture of a person's physical condition. Id. The CDC further reports that there is



9
 "[T]he risk of severe illness with COVID-19 increases with age, with older adults
at highest risk." https://www .cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html.
10
  https://www .cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-
table.html
11
     https://www.cdc.gov/obesity/downloads/bmiforpactitioners.pdf


                                          12
Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 14 of 15 PageID #: 350




only "mixed evidence" that hypertension puts individuals at "increased risk for

severe illness from COVID-19." 12 In addition, Wyatt's medical records

demonstrate that he has not been compliant in taking his prescribed medications. It

is reasonable to conclude that if Wyatt were compliant, his hypertension might be

controlled.

      As for the risk to Wyatt based on his location, the record indicates that

Wyatt would not be at lower risk of contracting COVID-19 is he were released

from FCI Yazoo City Low to his home in Laurel, Delaware. FCI Yazoo City Low

has contained the virus, such that, as of December 16, 2020, no inmates and only

five staff employees are currently infected with the virus. By comparison, Sussex

County, which contains Wyatt's hometown of Laurel, has over 12,651 positive

cases as of December 16, 2020, 13 and has been classified by Delaware Department

of Health and Social Services (DHSS) as having "significant" community spread

of COVID-19. Id. Finally, if released, Wyatt would live in a home with his wife

who works full-time at Milford Memorial Hospital as a nursing assistant, and four

children. The presence in that home of a front-line essential worker raises the risk

of COVID-19 infection.


12
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-
table.html
13
  https://myhealthycommunity.dhss.delaware.gov/locations/county-
sussex/days_to_show/90/primary_trend_type/bar#overview_ trends

                                         13
Case 1:12-cr-00064-CFC Document 80 Filed 12/16/20 Page 15 of 15 PageID #: 351




       For these reasons, the Court finds that Wyatt has not identified an

extraordinary and compelling reason for a sentence reduction.

       B. A Danger to the Community

       Even if Wyatt had demonstrated an extraordinary and compelling reason for

release, the Court would deny his motion because he has failed to demonstrate that

he is not a danger to the safety of the community or that he otherwise merits

release under the§ 3553(a) factors. Wyatt is a Guidelines Career Offender, with a

robbery conviction and two felony drug convictions. On his last day as a free man,

he was trying to buy 22 kilograms of cocaine and had in his home two semi-

automatic pistols and four boxes of ammunition. The§ 3553(a) factors strongly

disfavor any sentence reduction. At sentencing, the Guidelines range was 188-235

months. PSR ,I 127. The Court varied downward significantly to 144 months.

That sentence must be served to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment.

III.   CONCLUSION

       For the foregoing reasons, the Court will deny Wyatt's Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i). D.I. 75.

       The Court will issue an Order consistent with this Memorandum Opinion.




                                         14
